DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 preamble is missing a “:” after the transitional term “comprising”.
Claim 4 recites “wherein said wall is a heat-conductivity switchable wall” it is rather unclear what these limitations intend to convey structure-wise, how is the wall’s heat conductivity switchable?
Regarding claim 12, the term "optionally" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites: “wherein the water electrolyzing apparatus comprising a hydrogen gas outlet is connected to a water inlet that is connected to the gas outlet of the chemical combustion reactor”.  The recited limitations are rather unclear.
The preamble of claims 1-13 and 16-20 need to recite an “apparatus” versus a “system”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010090453 A2 (hereinafter WO’453 – translation attached and relied upon below).
With respect to claim 1, WO’453 teaches an apparatus for energy storage comprising:
- a heat transfer fluid (HTF) tank (Figure 1, 110) comprising a HTF/liquid (10);
- a chemical combustion reactor (120) that is at least partially filled with a metal/palladium (page 3, lines 19-24), and that comprises a gas inlet (150) and a gas outlet/slots in combustion chamber wall (520) (Figure 8); wherein said chemical combustion reactor (Figure 1, 120) is at least partially submerged in the HTF (10) within said HTF tank (110) (page 4).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. water) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claims 2-3, WO’453 teaches one or more heaters/(preheater for preheating oxygen and hydrogen entering through inlet (150)) – which preheater would be indirectly thermally connected to the chemical combustion reactor (120) (page 7, last two paragraphs).
With respect to claim 4, WO’453 teaches wherein the chemical combustion reactor (120) comprises a wall that is thermally connected to the HTF (10) in which the chemical combustion reactor (120) is submerged (as illustrated) (page 4).  With respect to a heat-conductivity switchable wall, claims describe operational conditions and do not limit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.
Limitations recited in claim 5 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
With respect to claim 6, WO’453 teaches wherein the chemical combustion reactor (120) has a cylinder shape (page 6 – 1st full paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453).
With respect to claim 7, WO’453 teaches providing the HTF tank (110) with a liquid inlet (113) and a heated liquid outlet (115), therefore, it would be obvious that the liquid inlet (113) would be connected to an HTF source such as a storage tank that is in fluid connection to said HTF tank (110).
With respect to claim 8, WO’453 teaches a reducing gas supply system, preferably a hydrogen gas supply system – hydrogen source connected to inlet (150) (page 8, last 2 paragraphs).
	With respect to claim 17, it would be obvious that the reducing gas supply system is a hydrogen gas system since WO’453 teaches that hydrogen is being provided via inlet (150) (page 8, last 2 paragraphs).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453), as applied to claim 1 above, and further in view of RU 2380612 C1 (hereinafter RU’612 – translation attached and relied upon below).
With respect to claim 9, modified WO’453 discloses all claim limitations as set forth above but fails to teach wherein the metal comprises one or more metals selected from the group consisting of Al, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr and Sn.  RU’612 teaches an apparatus comprising a catalytic heat generator wherein the combustion catalyst comprises a fixed bed having a porous structure/(porous carrier) of which the exposed surface is optionally essentially entirely covered/coated with said metal/(nickel oxide or copper oxide (page 4, 2nd full paragraph) in order to provide a highly durable and heat resistant combustion catalyst.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the chemical combustion reactor (120) of WO’453 with a combustion catalyst comprising a fixed bed having a porous structure/(porous carrier) coated with a metal comprising nickel oxide or copper oxide, as taught by RU’612, in order to provide a highly durable and heat resistant combustion catalyst.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453), as applied to claim 1 above, and further in view of Kirby et al. (US 2014/0212822) in view of CN 101384349 A (hereinafter CN’349 – translation attached and relied upon below).
With respect to claim 10, WO’453 discloses all claim limitations as set forth above but fails to teach wherein the chemical combustion reactor is a fixed bed chemical combustion reactor that is at least partially filled with one or more fixed beds comprising said metal and/or an oxide thereof.  Kirby teaches an apparatus comprising a chemical combustion reactor/(catalytic tank heater) (Figure 8, 206) comprising at least one replaceable catalytic heater cartridge (208) which comprises a fixed catalyst bed/ coating layer (242) that is removably attached to the catalytic tank heater (206) (para. [0035] and [0039]) in order to provide an easily replaceable catalytic cartridge (208) (para. [0031] and [0037]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the chemical combustion reactor of WO’453 with at least one replaceable catalytic heater cartridge which comprises a fixed catalyst bed/ coating layer that is removably attached to the catalytic tank heater, as taught by Kirby, in order to provide an easily replaceable catalytic cartridge.
Kirby teaches wherein the catalyst comprises a coating layer and fails to explicitly teach wherein the catalyst coating layer comprises a “fixed bed”.  CN’349 teaches a combustion/oxidation catalyst; wherein the catalyst can comprise a catalyst coating or a catalyst bed (page 5, lines 1-5) in order to provide an equivalent alternative.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a catalyst layer comprising a catalyst bed or a catalyst coating in the apparatus of WO’453 in view of Kirby, as taught by CN’349, in order to provide an equivalent alternative.   
With respect to claim 11, Kirby in view of CN’349 further teaches wherein, in Kirby, the fixed bed (242) comprising the metal/palladium (page 3, lines 19-24) is configured as a plurality of layers/(at least one replaceable catalytic heater cartridge (208)) within the chemical combustion reactor/(catalytic tank heater) (206), and wherein one or more layers (208) of said fixed bed is alternated with one or more heat insulating layers (264) – since Kirby teaches wherein the chemical combustion reactor/(catalytic tank heater) (206) comprises at least one replaceable catalytic heater cartridge (208), and since the at least one replaceable catalytic heater cartridge (208) comprises a heat insulating layer (264), then Kirby in view of CN’349 reads on the instant claim in that more than one replaceable catalytic heater cartridge (208) would provide wherein the layers (208) of said fixed bed is alternated with one or more heat insulating layers (264).
With respect to claim 13, Kirby in view of CN’349 further teaches wherein the cartridges (208) in Kirby comprise a supporting frame (Figure 5, 244) to support the fixed bed (242), said cartridges being stackable within the fixed bed chemical combustion reactor/(catalytic tank heater (208)) – since Kirby teaches wherein the chemical combustion reactor/(catalytic tank heater) (206) comprises at least one replaceable catalytic heater cartridge (208), then Kirby reads on the instant claim in that providing more than one replaceable catalytic heater cartridge (208) would mean placing the cartridges (208) in an stacked manner in order to optimize space usage.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to stack the more than one replaceable catalytic heater cartridge (208) in order to optimize space usage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453) in view of Kirby et al. (US 2014/0212822) in view of CN 101384349 A (hereinafter CN’349), as applied to claim 10 above, and further in view of RU 2380612 C1 (hereinafter RU’612 – translation attached and relied upon below).
With respect to claim 12, modified WO’453 discloses all claim limitations as set forth above but fails to teach wherein the fixed bed has a porous structure of which the exposed surface is optionally essentially entirely covered with said metal.  RU’612 teaches an apparatus comprising a catalytic heat generator wherein the combustion catalyst comprises a fixed bed having a porous structure/(porous carrier) of which the exposed surface is optionally essentially entirely covered/coated with said metal/(nickel oxide or copper oxide (page 4, 2nd full paragraph) in order to provide a highly durable and heat resistant combustion catalyst.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide modified WO’453 with a combustion catalyst comprising a fixed bed having a porous structure/(porous carrier) of which the exposed surface is optionally essentially entirely covered/coated with said metal/(nickel oxide or copper oxide, as taught by RU’612, in order to provide a highly durable and heat resistant combustion catalyst.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453) in view of RU 2380612 C1 (hereinafter RU’612 – translation attached and relied upon below).
With respect to claim 14, WO’453 teaches a method for storing energy in an apparatus according to claim 1, wherein the energy storage apparatus comprises:
- a heat transfer fluid (HTF) tank (Figure 1, 110) comprising a HTF/liquid (10);
- a chemical combustion reactor (120) that is at least partially filled with a metal/palladium (page 3, lines 19-24), and that comprises a gas inlet (150) and a gas outlet/(slots in combustion chamber wall (520)) (Figure 8); wherein said chemical combustion reactor (Figure 1, 120) is at least partially submerged in the HTF (10) within said HTF tank (110) (page 4); wherein said method comprises providing a reducing gas stream, preferably a reducing gas stream comprising hydrogen gas (page 8, last 2 paragraphs), and leading said reducing gas stream/hydrogen into the chemical combustion reactor (page 8, last 2 paragraphs) (via inlet (150)) and allowing the reducing gas stream/hydrogen to react with the metal/palladium (page 3, lines 19-24) in the chemical combustion reactor (120) to reduce the metal.
WO’453 discloses all claim limitations as set forth above but fails to teach reacting the reducing gas stream/hydrogen with a metal oxide in the chemical combustion reactor to reduce the metal oxide.  RU’612 teaches an apparatus comprising a catalytic heat generator wherein the combustion catalyst comprises a fixed bed having a porous carrier coated with nickel oxide or copper oxide (page 4, 2nd full paragraph) in order to provide a highly durable and heat resistant combustion catalyst.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide WO’453 with a combustion catalyst comprising a porous carrier coated with a metal oxide comprising nickel oxide or copper oxide, as taught by RU’612, in order to provide a highly durable and heat resistant combustion catalyst.
With respect to claim 15, WO’453 teaches providing an oxidizing gas stream/oxygen via inlet (150), preferably an oxidizing gas stream comprising oxygen gas, and leading said oxidizing gas stream into the chemical combustion reactor (120) and allowing the oxidizing gas stream to react with a metal/palladium (page 3, lines 19-24) in the chemical combustion reactor to oxidize the metal (page 3, lines 19-24 and page 8, last 2 paragraphs).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453), as applied to claim 2 above, and further in view of Kirby et al. (US 2014/0212822).
With respect to claim 16, WO’453 discloses all claim limitations as set forth above but fails to teach wherein one or more heaters are located in the chemical combustion reactor such that they can locally heat part of the metal and/or an oxide thereof in the chemical combustion reactor.  Kirby teaches an apparatus comprising a chemical combustion reactor/(catalytic tank heater) (Figure 8, 206) comprising at least one replaceable catalytic heater cartridge (208) which comprises a catalyst fixed bed/ coating layer (242) that is removably attached to the catalytic tank heater (206) (para. [0035] and [0039]), and wherein a heater/(heating element) is located in the chemical combustion reactor/(catalytic tank heater) (206) such that the heating element can locally heat part of the metal and/or an oxide thereof in the chemical combustion reactor/(catalytic tank heater) (206) in order to heat the catalyst layer of the replaceable catalytic heater cartridge and to initiate combustion when fuel is supplied to the combustion chamber (para. [0015]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the chemical combustion reactor of WO’453 with one or more heaters located in the chemical combustion reactor, as taught by Kirby, in order to heat the catalyst layer of the replaceable catalytic heater cartridge and to initiate combustion when fuel is supplied to the plenum chamber.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453), as applied to claim 1 above, and further in view of JP 2002180281 A (hereinafter JP’281 – translation attached and relied upon below).
With respect to claim 18, WO’453 discloses all claim limitations as set forth above but fails to teach wherein the reducing gas supply system is a water electrolyzing apparatus comprising a hydrogen gas outlet that is connected to the gas inlet of the chemical combustion reactor.  JP’281 teaches an apparatus comprising a hydrogen storage means which stores the hydrogen for supplying the hydrogen to a hydrogen utilizing equipment, a water electrolyzer which generates hydrogen for storage in this hydrogen storage means (Abstract); therefore, JP’281 teaches wherein the water electrolyzing apparatus comprises a hydrogen gas outlet that is fluidly connected to the gas inlet of the chemical combustion reactor/(hydrogen utilizing equipment) in order to provide a hydrogen source capable of supplying hydrogen at an amount of use meeting users demand at the minimum cost at all times in a reliable fashion.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the chemical combustion reactor of WO’453 with a water electrolyzing apparatus comprising a hydrogen gas outlet that is connected to the gas inlet of the chemical combustion reactor, as taught by JP’281, in order to provide a hydrogen source capable of supplying hydrogen at an amount of use meeting users demand at the minimum cost at all times in a reliable fashion.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010090453 A2 (hereinafter WO’453), as applied to claim 1 above, and further in view of RU 2380612 C1 (hereinafter RU’612 – translation attached and relied upon below).
With respect to claim 20, modified WO’453 discloses all claim limitations as set forth above but fails to teach wherein the metal comprises one or more metals selected from the group consisting of Cu, Fe, Ni, Co, Mn, and ilmenite.  RU’612 teaches an apparatus comprising a catalytic heat generator wherein the combustion catalyst comprises a fixed bed having a porous structure/(porous carrier) coated with nickel oxide or copper oxide (page 4, 2nd full paragraph) in order to provide a highly durable and heat resistant combustion catalyst.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the chemical combustion reactor (120) of WO’453 with a metal comprising Cu, as taught by RU’612, in order to provide a highly durable and heat resistant combustion catalyst.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							6/4/2022Primary Examiner, Art Unit 1725